Case 4:07-cv-05944-JST Document 5749 Filed 05/29/20 Page 1 of 3

NORTHERN DISTRICT. OF CALIFORNIA.
SAN FRANCISCO DIVISION

IN RE: CATHODE RAY TUBE (CRT) | Master File No, 3:07-cv-5944-JST

ANTITRUST LITIGATION Jo ou eOANY. SCONES
MDL No. 1917 NORTH Dig SISTRICT Coun
, OAKLAND

STATEMENT OF OBJECTION

 

This Document Relates to:

All Indirect-Purchaser Actions

 

 

Iam a member of the plaintiff class of indirect purchaser plaintiffs in the case-called Jn re:
Cathode:-Ray Tube (CRT) Antitrust Litigation.

T.am_ a-class:member because I purchased a CRT-containing product in Vermont,, and. am
a member in one or more of the 22 Indirect Purchaser State Classes-of éid-use purchasers of
CRT in-the states.of Arizona, the District of Columbia, California, Florida, Hawaii, lowa,
Kansas, ‘Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Mexico, New York,
Nozth Carolina, North Dakota, South Dakota, Tennessee, Vermont, West Virginia, and
‘Wisconsin beginning at least. March 1, 1995. through at least November 25, 2007.

1 object to the settlementin this lawsuit. My reasons for objecting are:

1. The proposed settlement class should not be certified. for lack of adequate
’ representation.

2. Theproposed séttlement class should not be certified because both Class Counsel and
the Class Representatives are inadequate representatives, and some should be
conflicted out. .

3. Approval: of the prior settlement was reviewed by the appeals:court who did not
affirm approval of the settlement but remanded the case back to the District Court for’ -
reconsideration of class:certification and final approval, which should have included
teview of the.adequacy of representation by Class Counsel.

4, The delay arising frotn Class Counsel’s iniproper conduct cost me and all others
similarly situated to lose more time and interest.

5.  Lbelieve the lawyers who made multiple errors throughout the case: will attempt to
bill: more for the-resultant increased costs and time related to their negotiations and
work that arise from their inadequate-tépresentation.and errors.

6. The proposed settlement class should not be certified because the Court never
allowed discovery, briefing or oral argument on the issue for which the Ninth Circuit
Court of Appeals remanded this matter, including the facts that present Lead Counsel.
Matio:Alioto and.other Class Counsels who worked closely. with him possess a
Case 4:07-cv-05944-JST Document 5749 Filed 05/29/20 Page 2 of 3

conflict with the proposed settlement class and are otherwise are inadequate Class
Counsel and must'be removed (see Dkt. 5360, Upon information and belief, the
lawyers who worked with Lead Counsel Alioto who are inadequate.and in conflict
and who:should be removed include, but are not limited to, Timothy Batten of Straus
& Boies, LLP, Christopher Micheletti of Zelle LLP, Robert Gralewski of Kirby
Melnerey LLP, Lauren Russelland Mario Patane of Trump Alioto. Trump &
Prescott, LLP.

7. Approval of the prior settlement was overridden and the errors of Lead. Counsel and.
Class Counsel that worked closely with him resulted in a significant delay in-each
putative: Class Members’ feceipt of the settlement proceeds that continues through
this. date. The latest move of seeking to again omit certain persons that are: entitled by
law to recover onily invites further appeals. That delay translates into loss of millions
of dollars in interest as well as barring us from having had the ability to'use: the
money for many: years,

8. Approval. of the prior settlemenit:was overridden and addressing the errors that
tésulted in the reversal and vacation of the prior settlement required legal work and.
costs to address. The Class: Members should not'be forced to pay for the fixing of the
ertors of Lead Counsel Alioto-and Class Counsel that worked closely with him,

9. No attomey fees or costs should be allowed until the issue of conflict is resolved.

10. The proposed settlement isnot fair, reasonable and. adequate and was not negotiated
at arm’s length.

11. The proposed settlement does not treat Class Members equitably relative to each:
other,

12.  Idonot believe the Class Representatives or lawyers who negotiated. the séttlément
represented my best interests.

43.  Requiting that Class Members'to submit.a receipt for the purchase: as a.condition to
object does not treat Class Merbers equitably relative to cach other and is: evidence
of the inadequacy of the Class Representatives and Class Counsel.

My personal information is:

 
 

Name (first, middle, last]: gy :

 

Trusts
Address: _ 36% Morse Wit VA Bost Qorsat pOS2S3_

Phone No.: _\.6802374- 7564

The contact information for my lawyer is:

Name: (Lober + Bonsig gore

Address! 23 Forest — St reed, Med fed MA 02/53
PhoneNo: 72 _%50~ 0000

 
Case 4:07-cv-05944-JST Document 5749 Filed 05/29/20 Page 3 of 3

 
 

Your Signature: Qpynycey Th
Date: 5/24 }20

Note: The objection must be submitted to the Court ei ther by mailing it to the Class Action
Clerk at the address below, or by filing it in person at any location of the United States District
Court for the Northern District of California.

The deadline to file objections with the Court is May 29, 2020:

Class Action Clerk

United States District Court for the
Northern District of California
1301 Clay Street, Suite 400'S
Oakland, CA 94612
